
	
		I
		111th CONGRESS
		2d Session
		H. R. 4971
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Ms. Kaptur (for
			 herself, Ms. Kilpatrick of Michigan,
			 Ms. Fudge,
			 Mr. Jackson of Illinois,
			 Ms. Moore of Wisconsin,
			 Ms. Velázquez,
			 Ms. Lee of California,
			 Mr. Cummings,
			 Mr. Neal of Massachusetts,
			 Ms. Roybal-Allard,
			 Mr. Clay, Mr. Rush, Mr. Davis
			 of Illinois, Mr. Ryan of
			 Ohio, Mr. McGovern,
			 Mr. Kucinich,
			 Mr. Kildee,
			 Mr. Hare, Ms. Sutton, Mr.
			 Tonko, Mr. Kanjorski,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Sherman, and
			 Mrs. Dahlkemper) introduced the
			 following bill; which was referred to the Committee on Agriculture, and in addition
			 to the Committee on Education and
			 Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To increase the emphasis on urban agricultural issues in
		  the Department of Agriculture through the establishment of a new office to
		  ensure that Department authorities are used to effectively encourage local
		  agricultural production and increase the availability of fresh food in urban
		  areas, particularly underserved communities experiencing hunger, poor
		  nutrition, obesity, and food insecurity, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Greening Food Deserts
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings and sense of Congress.
					Sec. 3. Office of Urban Agriculture.
					Sec. 4. Natural Resource Conservation Service technical
				assistance in support of backyard conservation and community gardening
				programs.
					Sec. 5. Urban forest invasive species control
				program.
					Sec. 6. Extension and additional funding for seniors farmers’
				market nutrition program.
					Sec. 7. Infrastructure funding for farmers’
				markets.
					Sec. 8. Evaluation of state of farmers’ markets in census of
				agriculture.
					Sec. 9. Renaming of Rural Energy for America Program to reflect
				purpose of the program.
					Sec. 10. Urban agriculture outreach program.
					Sec. 11. Promotion of agricultural education programs in
				schools by authorizing higher reimbursement rates under school lunch, school
				breakfast, and summer food service programs.
					Sec. 12. Supplemental Nutrition Assistance Program pilot
				program of local sustainability grants.
				
			2.Findings and
			 intent of Congress
			(a)FindingsCongress finds the following:
				(1)Dramatic economic,
			 demographic, and land use changes in the United States have created areas where
			 no supermarkets exist and where limited food choice, poor food quality, and
			 lack of affordable food prices impact large segments of the country’s
			 population.
				(2)Demographic
			 changes have opened vast pockets of arable land for agriculture in America’s
			 urban centers.
				(3)Diversifying
			 United States food production from a globally consolidated and industrial food
			 chain to one which includes local production represents an important
			 opportunity to strengthen United States agriculture.
				(4)With poverty
			 rising due to chronic unemployment and with food becoming a more significant
			 component of family budgets, local production becomes an important option for
			 families facing food insecurity.
				(5)It is estimated
			 that 18.5 percent of American households have withheld food purchases due to
			 economic circumstances, and many of these households reside in ethnically and
			 racially diverse communities.
				(6)Food insecurity,
			 epidemic levels of obesity, hypertension, diabetes and youth osteoporosis are
			 caused by improper nutrition in food deserts without nutritious, reliable, and
			 locally available healthy food options.
				(7)Advances in
			 agricultural technologies makes production possible in regions previously
			 cordoned off from such opportunity.
				(8)With studies suggesting that much of the
			 American west is becoming permanently more arid and 40 percent of all fresh
			 water resources in the United States are used for irrigation, the need for more
			 efficient food production and agriculture closer to point of consumption is
			 critical.
				(9)Concentration in agricultural production
			 and outsourcing have exacerbated the food insecurity of many
			 communities.
				(10)In 2001, at least
			 2,300,000 Americans lived in homes in urban areas located more than a mile from
			 the nearest supermarket.
				(11)Because many of these Americans are without
			 access to a motor vehicle with which to reach supermarkets located more than a
			 mile away from their homes, and there is no accessible local farm production,
			 vast segments of urban areas are now described as food
			 deserts.
				(12)The majority of youth in the United States
			 are growing up in environments with little knowledge of natural food production
			 and nutrition and lack basic survival skills.
				(13)Two million, two
			 hundred four thousand, seven hundred ninety-two farms were in operation in
			 2007, including 300,000 new farms that began operations with smaller less
			 consolidated operations and lower sales than the average of all farms
			 nationwide.
				(14)These new farms,
			 on average, consisted of 201 acres of land and generated an average of $71,000
			 in income, which was nearly half the average size and income levels for the
			 average American farm.
				(15)Rising fuel costs make transporting food
			 long distances significantly more expensive, but create opportunities for the
			 economical production of food closer to point of consumption.
				(16)From 1997 to
			 2009, the value of imported food products to the United States increased over
			 100 percent from $43,000,000,000 to $86,700,000,000, which has led to a growing
			 reliance on foreign-produced food, particularly during cold seasons, as
			 diminished options exist for locally produced fresh and affordable
			 choices.
				(17)Expanding
			 production and access to locally produced food strengthens the vital link
			 between healthy populations, sustainable living, and the natural world.
				(18)Diabetes and
			 obesity alone cost the American people approximately $130,000,000,000 annually
			 in medical expenses and lost productivity.
				(19)Expanding access
			 to food for vulnerable populations involves regional food production in
			 communities where the link between daily life and the natural world has been
			 all but eliminated.
				(20)Many of the tools
			 exist to break the cycle of food insecurity and empower communities: For
			 example, by the end of World War II, over 20,000,000 home gardens were
			 supplying 40 percent of domestically consumed produce.
				(21)Between 1994 and
			 2008, the number of farmers’ markets nationwide grew 167 percent and between
			 fiscal years 2005 and 2006, the number of farmers’ markets with electronic
			 benefit transfer devices grew from 436 to 532.
				(22)Promoting the
			 many different forms of agriculture, both consolidated, industrial agriculture
			 and small scale, decentralized agriculture, is beneficial to serving many
			 different needs in a diverse society.
				(23)In 2007, 247,772
			 farms harvested 39,259,592 acres of specialty crops and produced
			 $67,417,397,000 worth of food products, which, if expanded to include
			 production in food deserts across the country, has the potential to provide
			 investment and improved nutrition to communities and reinvent urban landscapes
			 that lack sufficient access to food.
				(24)In the Food, Conservation, and Energy Act
			 of 2008 (Public Law 110–246), Congress provided the Department of Agriculture
			 with sufficient flexibility in implementing certain programs to promote locally
			 based agricultural enterprises, including a 5 percent set-aside for business
			 and industry loan program for underserved communities, significant increases
			 for the Senior Farmers’ Market Nutrition Program that links local producers and
			 consumers, an expanded authorization for the Farm to School Program, and new
			 legal requirements allowing flexibility in local purchase by some nutrition
			 programs.
				(b)Intent of
			 CongressIt is the intent of Congress—
				(1)to augment
			 existing authorities to engage agricultural production, combat food insecurity,
			 and counteract the substitution of imported products as they displace greater
			 shares domestically produced products;
				(2)to pursue better
			 coordination to empower communities to eliminate food deserts, purchase and
			 produce food locally, create sustainable food systems, and connect better the
			 existing programs that can and should be used to alleviate pockets of hunger
			 and severe food insecurity;
				(3)to work with the
			 various State agencies responsible for administering the Federal nutrition
			 programs on methods and strategies for using Federal food dollars to create
			 local and micro-enterprise development in areas where these nutrition programs
			 are used; and
				(4)to develop a
			 unified strategy to use the Federal nutrition programs as a tool for economic
			 development in food insecure regions, even in regions that have not
			 traditionally been centers for food production where human need is
			 evident.
				3.Office of Urban
			 Agriculture
			(a)EstablishmentThe Department of Agriculture
			 Reorganization Act of 1994 is amended by inserting after section 220 (7 U.S.C.
			 6920) the following new section:
				
					221.Office of Urban
				Agriculture
						(a)EstablishmentThe Secretary shall establish within the
				executive operations of the Department an office to be known as the Office of
				Urban Agriculture.
						(b)Purpose and
				responsibilities of office
							(1)PurposeThe Office of Urban Agriculture is
				established for the purpose of coordinating activities throughout the
				Department of Agriculture related to urban agriculture and nutrition.
							(2)Specific
				responsibilitiesThe Office
				of Urban Agriculture shall be responsible for coordinating Department
				activities and conducting oversight in the following mission areas:
								(A)Ensuring that
				Department authorities are used to effectively encourage agricultural
				production in underserved communities to combat hunger, poor nutrition,
				obesity, and food insecurity.
								(B)Ensuring that
				Department authorities are used to empower communities, especially communities
				with a large percentage of low-income residents, to eliminate shortages of
				affordable, fresh food products, increase the local production and sale of
				food, and create sustainable food systems.
								(C)Developing a
				unified strategy to link the agricultural production and nutrition programs
				administered by the Department as a tool for economic development in
				underserved communities in a manner that addresses local conditions and engages
				local residents through agricultural economic development.
								(D)Ensuring that
				nutrition programs administered by State agencies maximize the impact of
				Federal funds in creating local agricultural microenterprises.
								(E)Conducting systematic and regular reviews
				of Department authorities and making policy recommendations to Congress and the
				Secretary on new authorities or regulation changes to assist underserved
				communities to combat hunger, poor nutrition, obesity, and food
				insecurity.
								(F)Ensuring that the
				programs established by the Greening Food
				Deserts Act and by amendments made by that Act are implemented in
				a manner consistent with the goal of eliminating underserved
				communities.
								(c)Underserved
				community definedIn this
				section, the term underserved community has the meaning given
				that term in section 25(a)(3) of the Food and Nutrition Act of 2008 (7 U.S.C.
				2034(a)(3)).
						.
			(b)Conforming
			 amendmentsSection 296(b) of
			 the Department of Agriculture Reorganization Act of 1994 (7 U.S.C. 7014(b)) is
			 amended—
				(1)in paragraph
			 (6)(C), by striking or at the end;
				(2)in paragraph (7),
			 by striking the period at the end and inserting ; or; and
				(3)by inserting after
			 paragraph (7) the following new paragraph:
					
						(8)the responsibility of the Secretary to
				establish in the Department the Office of Urban Agriculture in accordance with
				section
				226B.
						.
				(c)Sufficiency of
			 resources for officeNot
			 later than 60 days after the date of enactment of this Act, the Secretary of
			 Agriculture shall submit to Congress a report describing the resources and
			 staff necessary to permit the Office of Urban Agriculture established pursuant
			 to section 221 of the Department of Agriculture Reorganization Act of 1994, as
			 added by subsection (a), to carry out its responsibilities under such
			 section.
			4.Natural Resource
			 Conservation Service technical assistance in support of backyard conservation
			 and community gardening programsSection 1242 of the Food Security Act of
			 1985 (16 U.S.C. 3842) is amended by adding at the end the following new
			 subsection:
			
				(j)Technical
				assistance for backyard conservation and community gardening
					(1)Authority to
				provide assistanceThe
				Secretary shall provide technical assistance in support of backyard
				conservation and community gardening programs involving small-scale subsistence
				and personal-use agriculture for the purpose of—
						(A)achieving expanded
				and improved production; and
						(B)implementing
				conservation methods related to small-scale and personal-use production.
						(2)Use of botanical
				gardensTo provide technical assistance under this subsection,
				the Secretary shall seek to certify botanical gardens as third-party providers
				under subsection (e).
					(3)Authorization of
				appropriationsThere is authorized to be appropriated to the
				Secretary $20,000,000 each fiscal year to carry out this
				subsection.
					.
		5.Urban forest
			 invasive species control program
			(a)Investment in
			 invasive resistant speciesSection 9(e) of the Cooperative Forestry
			 Assistance Act of 1978 (16 U.S.C. 2105(e)) is amended by adding at the end the
			 following new sentence: In carrying out this subsection, the Secretary
			 shall give a priority to the production and procurement in urban areas of plant
			 materials that are resistant to invasive species..
			(b)Challenge
			 cost-Share grants for invasive species control, management, and recovery
			 effortsSection 9(f) of the
			 Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2105(f)) is
			 amended—
				(1)in paragraph (2), by inserting after
			 50 percent the following: (75 percent in the case of a
			 project involving invasive species control, management, or recovery);
			 and
				(2)by adding at the
			 end the following new paragraph:
					
						(3)Set-aside for
				invasive species control, management, and recovery effortsOf the funds made available for a fiscal
				year for the challenge cost-share program, the Secretary shall reserve
				$10,000,000 for projects in urban areas involving invasive species control,
				management, or recovery
				efforts.
						.
				6.Extension and
			 additional funding for seniors farmers’ market nutrition program
			(a)Extension and
			 fundingSection 4402(a) of the Farm Security and Rural Investment
			 Act of 2002 (7 U.S.C. 3007(a)) is amended to read as follows:
				
					(a)EstablishmentThe
				Secretary of Agriculture shall use funds available to the Commodity Credit
				Corporation to carry out and expand a seniors farmers’ market nutrition program
				in the following amounts:
						(1)For fiscal year
				2011, not less than $25,000,000.
						(2)For fiscal year
				2012, not less than $50,000,000.
						(3)For fiscal year
				2013, not less than $75,000,000.
						(4)For each of fiscal
				years 2014 through 2017, not less than
				$100,000,000.
						.
			(b)PurposesSection 4402(b)(1) of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 3007(b)(1)) is amended—
				(1)by striking
			 unprepared and inserting minimally processed;
			 and
				(2)by striking
			 and herbs and inserting herbs, and other locally produced
			 farm products, as the Secretary considers appropriate,.
				(c)Administrative
			 costs; unexpended fundsSection 4402 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3007) is amended by adding at the end the
			 following new subsections:
				
					(f)Administrative
				costsNot more than 10 percent of the funds made available for a
				fiscal year under subsection (a) may be used to pay administrative costs
				incurred in carrying out this section.
					(g)Unexpended
				fundsTo the extent the funds made available under subsection (a)
				for a fiscal year are not expended in that fiscal year, the Secretary may use
				such funds in a subsequent fiscal year for the same
				purpose.
					.
			7.Infrastructure
			 funding for farmers’ markets
			(a)Loans, loan
			 guarantees, and grants for farmers’ market expansionIn addition to assistance provided through
			 the seniors farmers’ market nutrition program under section 4402 of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 3007) to expand or aid in
			 the expansion of domestic farmers’ markets, the Secretary of Agriculture shall
			 make loans, provide loan guarantees, and make grants to public agencies and
			 nonprofit organizations for—
				(1)the construction
			 of new farmers’ markets; and
				(2)the improvement or
			 rehabilitation of existing farmers’ markets.
				(b)EligibilityTo be eligible to receive a loan, loan
			 guarantee, or grant under subsection (a), a public agency or nonprofit
			 organization involved in the construction, improvement, or rehabilitation of a
			 farmers’ market shall—
				(1)demonstrate
			 financial need, as determined by the Secretary; and
				(2)commit to
			 reserving at least 50 percent of the floor area of the farmers’ market for the
			 sale of products that are produced locally, as determined by the Secretary, by
			 farmers, ranchers, or aquaculture, mariculture, or fisheries operators, or by
			 associations of farmers, ranchers, or such operators.
				(c)Cost
			 Sharing
				(1)GrantsThe
			 amount of a grant under subsection (a) shall not exceed 25 percent of the cost
			 of the activity to be supported by the grant.
				(2)Maximum amount
			 of combined grant and loanThe combined amount of a grant and loan
			 made or guaranteed under subsection (a) shall not exceed 80 percent of the cost
			 of the activity to be supported by the grant and loan.
				(d)Interest
			 Rate
				(1)In
			 generalA loan made by the Secretary under subsection (a) shall
			 bear interest at the rate equivalent to the rate of interest charged on
			 Treasury securities of comparable maturity on the date the loan is
			 approved.
				(2)DurationThe
			 interest rate for each loan will remain in effect for the term of the
			 loan.
				(e)FundingOf
			 the funds of the Commodity Credit Corporation, the Secretary shall make
			 available to carry out this section $50,000,000 for each of fiscal years 2011
			 and 2012.
			8.Evaluation of
			 state of farmers’ markets in census of agricultureSection
			 2(a) of the Census of Agriculture Act of 1997 (7 U.S.C. 2204g(a)) is amended by
			 adding at the end the following new paragraph:
			
				(3)Inclusion of
				farmers’ marketsEffective
				beginning with the first census of agriculture conducted after the date of the
				enactment of the Greening Food Deserts
				Act, the Secretary shall include as part of each census of
				agriculture—
					(A)an evaluation of
				the state of farmers’ markets in the United States, including information
				regarding the size, location, operational capacity, and geographic dispersion
				of farmers’ markets and types of products sold (both in terms of product
				diversity and sales locations) through farmers’ markets; and
					(B)an analysis of the
				economic impact of farmers’ markets, including the success of Federal programs
				in promoting and supporting farmers’
				markets.
					.
		9.Renaming of Rural
			 Energy for America Program to reflect purpose of the programSection 9007 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8107), as amended by section 9001 of the Food,
			 Conservation, and Energy Act of 2008, is amended—
			(1)in the section
			 heading, by striking Rural
			 Energy and inserting Renewable Energy;
			 and
			(2)in subsection (a),
			 by striking Rural Energy for America Program and inserting
			 Renewable Energy for America Program.
			10.Urban
			 agriculture outreach program
			(a)DefinitionsIn this section:
				(1)Eligible
			 entityThe term
			 eligible entity means a community organization, municipality,
			 institution of higher education, or nonprofit organization.
				(2)Food
			 productionThe term
			 food production includes—
					(A)the implementation
			 of small scale, organic, aquiculture, and such other urban production models as
			 the Secretary of Agriculture considers appropriate;
					(B)the deployment of food infrastructure in an
			 underserved community;
					(C)the conversion of
			 vacant land into animal and plant food production areas;
					(D)the creation of
			 infrastructure for community gardens;
					(E)education regarding small-scale subsistence
			 and personal-use agriculture; and
					(F)other activities
			 that promote agricultural enterprise and development in communities not
			 traditionally associated with agricultural production.
					(3)Microloan or
			 grantThe term
			 microloan or grant means a business loan or grant of not more
			 than $25,000.
				(4)Underserved
			 communityThe term
			 underserved community has the meaning given that term in section
			 25(a)(3) of the Food and Nutrition Act of 2008 (7 U.S.C. 2034(a)(3)).
				(b)Microloans and
			 grants authorizedThe
			 Secretary of Agriculture may make a microloan or grant available to an eligible
			 entity to support outreach activities for—
				(1)developing food production in communities
			 not traditionally associated with agricultural production; and
				(2)supporting the
			 local distribution of food products derived from the food production
			 activities.
				(c)Loan
			 termsA microloan made by the
			 Secretary under this section shall—
				(1)be for a term not
			 to exceed three years; and
				(2)bear an annual interest rate not to exceed
			 Treasury bearing rates.
				(d)Deferral of
			 interest and principalThe
			 Secretary may permit the deferral of payments on principal and interest due on
			 a microloan made under this section for a two-year period beginning on the date
			 the loan is made.
			(e)Grant cost
			 sharing requirements
				(1)Matching
			 requirementThe Secretary
			 shall require an eligible entity receiving a grant under this section to match
			 not less than 10 percent of the total amount of the grant.
				(2)Form of
			 non-Federal shareThe matching requirement may be satisfied
			 through the provision of—
					(A)cash (including
			 through fees, grants (including community development block grants), and
			 gifts); or
					(B)in-kind
			 contributions acceptable to the Secretary.
					(f)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Secretary to carry out this section
			 $20,000,000 for each fiscal year.
			11.Promotion of
			 agricultural education programs in schools by authorizing higher reimbursement
			 rates under school lunch, school breakfast, and summer food service
			 programs
			(a)School
			 lunchSection 8 of the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1757) is amended by
			 adding at the end the following new subsection:
				
					(h)The maximum per meal reimbursement rate
				otherwise applicable to a school shall be increased by 20 percent in the case
				of any meals consisting in whole or part of foods produced through agricultural
				education programs that use enrolled students to produce food and provide the
				food to in-house feeding programs. Agricultural education programs include
				after-school programs in gardening or agriculture production, agricultural
				internships teaching practical agricultural activities, and other school
				activities associated with food production, processing, and
				preparation.
					.
			(b)School
			 breakfastSection 4 of the
			 Child Nutrition Act of 1966 (42 U.S.C. 1773) is amended by adding at the end
			 the following new subsection:
				
					(f)Higher
				reimbursement rate for in-House food productionThe maximum meal reimbursement rate
				otherwise applicable to a school shall be increased by 20 percent in the case
				of any breakfasts consisting in whole or part of foods produced through
				agricultural education programs that use enrolled students to produce food and
				provide the food to in-house feeding programs. Agricultural education programs
				include after-school programs in gardening or agriculture production,
				agricultural internships teaching practical agricultural activities, and other
				school activities associated with food production, processing, and
				preparation.
					.
			(c)Summer food
			 service programSection
			 13(b)(1)(C) of the Richard B. Russell National School Lunch Act (42 U.S.C.
			 1761(b)(1)(C)) is amended by adding at the end the following new sentence:
			 If the service institution continues during the summer or school
			 vacation an agricultural education program for which the service institution
			 received a higher reimbursement rate under section 8(h) of this Act or section
			 4(f) of the Child Nutrition Act of 1966 (42 U.S.C. 1773(f)), the higher rate
			 shall continue to apply to the service institution under this
			 section..
			12.Supplemental
			 Nutrition Assistance Program pilot program of local sustainability
			 grantsThe Food and Nutrition
			 Act of 2008 is amended by inserting after section 25 (7 U.S.C. 2034) the
			 following new section:
			
				25A.Pilot program
				of local sustainability grants
					(a)Grants
				authorizedFrom amounts made
				available to carry out this section, the Secretary shall make eight grants each
				fiscal year to regional food banks or consortiums of community feeding programs
				to carry out a demonstration project for the purpose of—
						(1)producing fresh fruits and vegetables at
				these facilities while teaching eligible households how to engage in
				small-scale food production residentially or at community gardens;
						(2)integrating processing and distribution of
				the produced fresh fruits and vegetables; and
						(3)providing an increased benefit under
				subsection (c) for eligible households procuring the produced fresh fruits and
				vegetables at these facilities.
						(b)Grant
				limitsThe total amount of
				funds provided as grants to a single recipient under this section for a fiscal
				year may not exceed $300,000.
					(c)Increased
				benefitsEligible households
				participating in the pilot program shall be eligible to receive 120 percent of
				the value of the supplemental nutrition assistance that would otherwise be
				provided to the household under this Act when purchasing food that was produced
				through the program.
					(d)Grant cost
				sharing requirements
						(1)Matching
				requirementAs a condition of
				any grant made under this section, the Secretary shall require the grant
				recipient to match not less than five percent of the total amount of the
				grant.
						(2)Form of
				non-Federal shareThe matching requirement may be satisfied
				through the provision of—
							(A)cash (including
				through fees, grants (including community development block grants), and
				gifts); or
							(B)in-kind
				contributions acceptable to the Secretary.
							(e)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary to carry out this section
				$2,000,000 for each of fiscal years 2011 through
				2015.
					.
		
